Citation Nr: 1506285	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a right shoulder disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from February 1971 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right shoulder disorder.  (The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2013.)  

At the December 2013 hearing, the Veteran testified that approximately 6 or 7 months after his discharge from military service, in 1980, he sought treatment with a private health maintenance organization.  He further indicated that he moved to Denver in the 1980s, where he also sought private treatment for his right shoulder.  Finally, the Veteran testified that he moved to St. Louis, and began seeing Dr. K.B. and Dr. T.  

Additionally, during his hearing, the Veteran testified that he was on workers' compensation for his right shoulder and that in the mid-2000's he was in a motor vehicle accident, which aggravated his right shoulder.  

After a review of the record, the Board notes that records from Dr. K.B. and Dr. T. are of record.  The Board notes, however, that there are no records prior to 2002 or any workers' compensation records.  Thus, a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

At the December 2013 hearing, the Veteran specifically testified, that his shoulder has been symptomatic since injuring it playing racquetball in service.  The Veteran underwent a VA examination of his right shoulder in September 2010.  That examiner, however, did not address the Veteran's statements regarding continuity of symptomatology since military service.  Accordingly, on remand, the case should be returned to that examiner so that the examiner may address the Veteran's statements of continuity of symptomatology since discharge from service, to particularly include treatment since 1980.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his right shoulder disorder, which is not already of record, to specifically include treatment in 1980 at a private facility and from 1985 through 1992 by any private provider(s) in Denver, Colorado.  (The Veteran should be asked to provide the names and addresses of the physicians or medical facilities from which he obtained treatment for his right shoulder disorder, particularly in 1980, and to provide releases as necessary.)  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Undertake a search for all records pertinent to the Veteran's claim(s) for worker's compensation benefits as well as the medical records relied upon in considering any such claim(s).  The Veteran's assistance should be enlisted to obtain the records.  Any negative search should be noted in the record and communicated to the Veteran.  

3.  Following completion of the development sought above, return the claims file to the September 2010 VA examiner of the Veteran's right shoulder for clarification regarding his opinion.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  (If the previous examiner is not available, another similarly qualified clinician may be substituted.  If another examination is deemed necessary by any examiner, one should be scheduled.)

The examiner should opine whether any right shoulder disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include the right shoulder injury in February 1974.

The examiner should specifically discuss the Veteran's statements regarding onset of symptoms during military service and his statements regarding continued and ongoing pain and symptoms affecting the right shoulder since his discharge from service, as noted at the December 2013 hearing.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements regarding continued symptoms since service.

The examiner should also address the August 1979, April 1980, and September 1983 examinations of the right shoulder, which were normal, as well as the Veteran's denial of any right shoulder pain or symptoms in his August 1979 and September 1983 reports of medical history.

A rationale for any opinion expressed must be provided.  If the reviewer opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for a right shoulder disorder, to include arthritis.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

